Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Execution, § "295*—when evidence sufficient to warrant finding malice gist of action. Evidence held sufficient to warrant the County Court in dismissing a petition for a discharge from arrest under a ca. sa. and remanding petitioner to the custody of the sheriff on the ground that malice was the gist of the action, where the declaration introduced in evidence showed the defendant was charged by plaintiff with wickedly and wilfully alienating his wife’s affections and with causing his wife to abandon him and cohabit with defendant, and the order directing the issuance of the ca. sa. introduced in evidence, stated the action was in tort and that the gist of the action was malicious, wicked and wilful. 2. Execution, § 305*—when petitioner for discharge from arrest-under ca. sa. cannot complain of evidence heard on petition. On appeal from an order of the County Court dismissing a petition for discharge from arrest under a ca. sa. and ordering the petitioner to be remanded to the custody of the sheriff, where it appears that the court found that malice was the gist of the action from the declaration and the order directing the issuance of the ca. sa., which were introduced in evidence, held that the petitioner could not complain that no copy of the judgment was introduced in evidence, where it did not appear from the bill of exceptions that said copy of order and the declaration were all the evidence introduced before the County Court.